Citation Nr: 0606477	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, claimed due 
to a head injury in service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to 
July 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In July 2005, the veteran testified 
from the RO at a video conference hearing before the 
undersigned acting Veterans Law Judge sitting in Washington, 
DC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for headaches, 
which he contends stem from a head injury a few months before 
he got out of service.  At the July 2005 hearing, the veteran 
testified that this was the same injury that resulted in a 
laceration above his right eye and for which service 
connection has previously been granted.  He testified that he 
was unconscious and that when he woke up he was in the 
medical facility where stitches were being put in his head.  
He also testified that he then started having headaches in 
service and they continued after service and became more 
severe in the early to mid 1980s and have continued since 
then.  He testified that he did not seek treatment for his 
headaches until many years after service because he could not 
afford to do so and self-treated with aspirin.  

The veteran's service medical records show that in December 
1974 the veteran had a fall that resulted in a laceration 
over his right eye.  

At the hearing, the veteran, through his representative, 
requested that additional VA medical records be obtained 
noting that the veteran has reportedly received treatment at 
the VA Medical Center (VAMC) in Hampton, Virginia, since 
September 2002, which is the date of the most recent VA 
medical records currently in the claims file.  At the 
hearing, the veteran testified that although he did not know 
whether he put it in writing, his VA primary care physician 
told him that his headaches could be caused by the in-service 
injury to his head.  The veteran testified that he could not 
remember the physician's name or what year that was, but it 
was before 2003.  Under the circumstances, the Board will 
request that the identified VA medical records be obtained.  
Also, the Board will request that the veteran be given an 
additional opportunity to identify the physician who orally 
told him that his headaches could be due to his in-service 
head injury.  If the veteran is able to identify the 
physician, that physician, if available, should be requested 
to provide his opinion as to the etiology of the veteran's 
current headaches.  

In addition, at the hearing, the veteran's representative 
noted that although the claims file included some records 
from Rich Medical Center, the veteran had reported that he 
had more recently been treated there for his headaches.  The 
undersigned held the record open for 60 days to allow the 
veteran the opportunity to submit additional records from 
Rich Medical Center, but he did not do so.  Because the case 
is being remanded for other reasons, additional action should 
be taken to obtain those records.  

The claims file includes an April 2002 letter from a private 
attorney requesting VA records and stating that he 
represented the veteran in a claim for Social Security 
disability benefits, but the record includes no further 
information on this.  As VA has a duty to assist the veteran 
in obtaining records from state and federal agencies, action 
should be take to obtain and associate with the claims file 
any decision of the Social Security Administration (SSA) 
concerning disability benefits and the medical records upon 
which any such decision was based.  See 38 C.F.R. 
§ 3.159(c)(1), (2); see also Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-70 (1992).  

In conjunction with this claim, the veteran was provided a VA 
fee-basis general medical examination in August 1999.  The 
physician noted the veteran's history of having had head 
trauma with laceration in service and a post-service bicycle 
accident with unconsciousness and included the diagnosis of 
post-concussion headaches.  He stated that the laceration of 
the right eyebrow had no relation to headaches except for it 
being part of the trauma to the head in the past.  The 
physician, did not however, provide an opinion as to whether 
it is at least as likely as not that the veteran's current 
headaches are casually related to the in-service head trauma.  
The Board further notes that the physician stated that the 
veteran should be seen by a consultant in neurology for 
evaluation of the headaches.  

Because it does not provide sufficient medical evidence for 
adjudication of the veteran's claim, the Boards finds that 
the veteran should be afforded an appropriate VA examination, 
with a medical opinion as to the etiology of any current 
headache disability.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005); see also Duenas v. Principi, 
18 Vet. App. 512 (2004).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file a copy of 
that of any decision by that agency 
concerning the veteran's claim for 
disability benefits, including any 
medical records used to make the 
decision, and copies of any hearing 
transcript(s).  

2.  Obtain and associate with the claims 
file all outpatient records, consultation 
reports, reports of imaging studies, and 
any hospital summaries for the veteran 
from the VAMC in Hampton, Virginia, dated 
from September 2002 to the present.  

3.  Request that the veteran provide more 
specific identification in terms of name 
or date of treatment as to the VA 
physician at the VAMC in Hampton, 
Virginia, who reportedly told him that 
his headaches could be related to his 
head injury in service.  Also request 
that the veteran complete and return an 
appropriate release (VA Form 21-4142) for 
treatment records from Rich Medical 
Center, Inc. 200 South Main Street, Rich 
Square, North Carolina, 27869 dated 
subsequent to September 2002.  With 
authorization from the veteran, take 
action to obtain the requested records 
and associate them with the claims file.  
If the requested records are not 
available, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

4.  If the veteran provides information 
sufficient to identify the VA physician 
who told him that his headaches could be 
related to his head injury in service, 
provide that physician with the claims 
file and a copy of this REMAND and 
request that he provide a written opinion 
in terms of whether it is at least as 
likely as not that any current headache 
disability is causally related to the 
veteran's fall in December 1974 that 
resulted in a laceration over the right 
eye.  The physician must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record in a 
legible report.  

5.  In any event, after associating with 
the claims folder all available records 
received pursuant to the above-requested 
development, the veteran then should be 
afforded an appropriate VA examination to 
determine the nature, extent, etiology 
and diagnosis of any headache disability 
found to be present.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including service 
medical records, post-service medical 
records, and a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  All necessary 
tests should be conducted.  The examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that any current headache disability is 
related to or had its onset during the 
veteran's period of military service, to 
specifically include the veteran's fall 
in December 1974 that resulted in 
laceration over his right eye.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record in a legible 
report.  

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted, 
readjudicate the veteran's claim in light 
of all pertinent evidence and legal 
authority.

7.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

